Citation Nr: 0635678	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, other than residual scarring.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for a headache 
disability.  

4.  Entitlement to service connection for a chronic 
disability manifested by fainting spells and hot flashes.

5.  Entitlement to service connection for a skin disorder, 
involving the upper extremities and left leg.  

6.  Entitlement to service connection for a disability 
secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.  

Service connection for a hearing loss disability was granted 
in a January 2006 rating decision.  This represents a full 
grant of the benefits sought.  

In March 2004 he presented oral testimony at a hearing held 
in Washington, DC, before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
claims file.  

The Board notes that correspondence received in July 2003 
reflects that the veteran revoked the Power of Attorney for 
Disabled American Veterans.  A Power of Attorney in favor of 
The American Legion was executed in July 2003.  

The issues of service connection for a chronic disability 
manifested by fainting spells and hot flashes and service 
connection for a disability as a result of exposure to Agent 
Orange are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left leg disorder, other than residual scarring was not 
manifest in service and is not attributable to service,

2.  Degenerative disc disease was not manifest in service and 
is not related to an in-service event.  Arthritis was not 
shown within the initial post-service year and is not 
attributable to service. 

3.  A headache disability was not manifest in service and is 
not attributable to service.  

4.  A skin disorder involving the upper extremities and left 
leg was not manifest in service and is not attributable to 
service, to include herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1.  A left leg disorder, other than residual scarring, was 
not incurred or aggravated in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Degenerative disc disease of the lumbar spine was not was 
not incurred or aggravated in service and arthritis may not 
be presumed to have been so incurred.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  A headache disability was not incurred or aggravated in 
service 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

4.  A skin disorder involving the upper extremities and left 
leg was not incurred or aggravated in service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In September 2001 the veteran was 
sent VCAA notification.  The September 2001 notice predated 
the initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at that time, they elements were 
addressed in the April 2006 notice.  Regardless, the Board 
herein is not granting service connection; thus, that matter 
is moot with no prejudicial error as addressed below.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September r2001.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual Background

The August 1965 service entrance examination report shows the 
lower extremities, spine and musculoskeletal system, and skin 
were normal.  Neurological examination was normal.  A March 
1968 examination report shows the lower extremities, spine 
and musculoskeletal system, and skin were normal.  
Neurological examination was normal.  A January 1969 record 
of treatment notes an erythematous rash on the right leg.  
The impression was dermatitis.  The March 1969 separation 
examination report shows the lower extremities, spine and 
musculoskeletal system, and skin were normal.  Neurologic 
examination was normal.  

A February 1997 report of private magnetic resonance imaging 
(MRI) notes lumbar spine degenerative disc changes.  The 
assessment was low back sprain.  A July 1997 private record 
of treatment notes radicular leg pain associated with back 
pain.  In a September 1997 letter, the veteran's private 
physician noted a history of back problems since 1996.  The 
report notes the veteran developed pain in his lower back 
after having stood up suddenly.  The impression was chronic 
lumbar strain.  X-ray examination of the lumbar spine showed 
mild scoliosis.  A February 1998 private record of treatment 
notes a history of back problems.  In a June 2000 letter, the 
veteran's private physician stated that the veteran had 
sustained an injury to his back on December 14, 1996.  A July 
2000 letter notes treatment for back pain from an injury 
sustained at work in 1999.  

An August 2000 VA treatment record notes complaints of low 
back and left leg pain for four years.  Small, dry, scaly, 
rash-like lesions were noted on the left lower leg.  The 
assessments were chronic dermatitis by history and chronic 
lower back pain by history.  

On VA examination in September 2001, the veteran complained 
of a rash on the left leg with itching, and an intermittent 
rash on his hands and arms, since service in Vietnam in 1969.  
The diagnosis was two small one-centimeter patches of 
thickened skin on the left leg.  

A May 2002 VA computed tomography (CT) scan of the head was 
normal.  X-ray of the lumbar spine in August 200 showed mild 
degenerative changes of the lumbar spine.  

At a hearing before the undersigned Veterans Law Judge in 
March 2004, the veteran testified that he had headaches two 
to three times per week.  Transcript at 3 (2004).  He stated 
that the headaches were due to a shrapnel wound to the left 
eye.  Id. at 4.  He added that he was exposed to Agent Orange 
during service in Vietnam.  Id. At 8.  He testified that 
strain associated with carrying ammunition and dead bodies 
during service contributed to his back problems.  Id. At 9.  

On VA examination in May 2005, the examiner reviewed the 
claims file.  Complaints of back pain, migraines, and a rash 
on the left leg and neck since service in Vietnam were noted.  
The assessments were degenerative disc disease of the lumbar 
spine with limitation of motion, migraine headaches, and skin 
lesions appearing to be benign keratosis with no functional 
impairment.  The examiner noted no documentation of a 
significant back injury during service, and that the claims 
file was silent for any chronic disease since separation in 
1969 to the onset of the back disorder in 1996.  The 1996 
onset was noted to be well-documented by providers who 
treated the veteran for back pain.  The examiner stated there 
was no definite evidence that the back pain originated from a 
back injury during combat as related by the veteran.  The 
report of examination notes the claims file and evidence 
reviewed failed to confirm chronicty of the disorder.  The 
examiner stated that the back disorder was not related to 
service.  The examiner further stated that headaches and 
migraine disorder were not found to be a chronic disability 
from 1969.  No evidence of shrapnel on the left eyebrow was 
noted.  The shrapnel wound was noted to be superficial and to 
have been removed years ago.  The examiner stated that 
headaches were less likely to be caused by his in-service 
shrapnel injury.  The examiner stated that the veteran's skin 
condition was mainly benign keratosis, which occurred 
commonly in the elderly and middle-aged people.  The examiner 
added that right leg dermatitis in 1969 shown in photos in 
the claims was file was not present.  The examiner stated the 
current skin disorder on the left leg and neck was not a 
result of his right leg dermatitis in 1969.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2005).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes mellitus, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service connection on a presumptive basis for exposure to 
herbicides in Vietnam is limited to the following diagnoses:  
non-Hodgkin's lymphoma, soft-tissue sarcoma, chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, porphyria cutanea tarda, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), multiple myeloma, 
Type 2 diabetes, acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. § 1116(a)(2) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.309(e) (2005). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran is competent to 
report his symptoms.  The veteran is competent to report he 
had back pain in service and headaches, as noted in a 
September 2000 statement in support of the claim, to include 
during combat.  Section 1154(b) addresses the combat 
veteran's ability to allege that an event occurred in service 
while engaging in combat.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, the veteran's combat status allows 
him to allege back pain  and headaches in service.  Whether 
such was chronic or is related to service requires competent 
evidence.  He is not a medical professional and his opinion 
is not competent in regard to matters requiring medical 
expertise.  His statements do not constitute competent 
medical evidence that a back disorder, a left leg disorder, 
other than residual scarring, a headache disability, or a 
skin disorder are related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  

The competent and probative evidence is the May 2005 VA 
opinion.  That examiner reviewed the claims file and 
established that a back disorder, a left leg disorder, other 
than residual scarring, headaches, and a skin rash are not 
related to service.  In regard to the back, the examiner 
specifically stated that while the veteran may have 
experienced back pain during service, there was no definite 
evidence to conclude that any back pain in service was 
related to the onset of the back disorder in 1996.  The 
examiner added that the evidence did not support a finding of 
chronicity and stated unequivocally that the veteran's 
degenerative disc disease of the lumbar spine was not related 
to service.  The examiner further stated that there was no 
evidence that headaches were chronic since service, and less 
likely to have been caused by the in-service shrapnel injury 
to the left eyebrow.  To the extent that the veteran had in-
service dermatitis and a post service diagnosis of 
dermatitis, the in-service dermatitis occurred on the right 
leg not the left.  The May 2005 VA examiner specifically 
stated that the veteran's left leg skin disorder was not 
related to the in-service right leg dermatitis; rather, a 
common occurrence in elderly people.  Such evidence is far 
more probative than the veteran's unsupported lay opinion.  
The Board notes that complaints of leg pain in July 1997 were 
associated with a back disorder.  

In regard to the veteran's assertions that his skin disorder 
is related to exposure to Agent Orange during service in 
Vietnam, and to the extent that it was asserted in a December 
2000 VA treatment record that a back disorder and left leg 
disorder were related to Agent Orange, the Board notes it is 
clear from the veteran's DD Form 214 that he served in 
Vietnam, and is presumed to have been exposed to Agent 
Orange.  Dermatitis, benign keratosis, and lumbar spine 
degenerative disc disease, however, are not diseases which 
are presumptive of service-connection by reason of having a 
positive association with exposure to an herbicide agent.  
The Board notes that the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586- 
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
to include statements received in September 2000, the Board 
finds such attempt to be inconsistent with the more probative 
contemporaneous record.  Specifically, the March 1969 
separation examination report shows the lower extremities, 
spine and musculoskeletal system, and skin were normal.  
Neurologic examination was normal.  Such evidence is far more 
reliable than an unsupported remote claim.  Similarly, when 
seen in 1997, the veteran reported a recent onset of back 
pathology rather than an inservice onset.  His self-report 
for treatment purposes is far more reliable than a subsequent 
statement advanced in support of a claim for monetary 
benefits.  

To the extent that any medical professional has noted a 
history of a skin disorder, back disorder, left leg disorder, 
other than a scar, and headaches since service, such is a 
mere transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional. LeShore 
v. Brown, 8 Vet. App. 406 (1995).  The Board notes that the 
August 2000 VA examiner did not review the claims file. 

In summary, the evidence establishes no chronic back 
disorder, chronic headache disorder, chronic skin disorder, 
or chronic left leg disorder, other than a scar, during 
service, a normal separation examination, no arthritis within 
the initial post service year, and a competent and probative 
opinion that the degenerative disc disease of the lumbar 
spine, headaches, a skin disorder, and a left leg disorder, 
other than a scar, are most likely not related to service.  
The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a left leg disorder, other than 
residual scarring, is denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for a headache disability is denied.  

Service connection for a skin disorder is denied.  


REMAND

In the April 2005 remand, a medical opinion in regard to 
whether any current chronic disability manifested by fainting 
spells was related to service was requested.  The remand 
specifically states that the examiner should clearly rule in 
or out a relationship to the in-service head trauma.  An 
opinion in that regard was not obtained.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  

The veteran has asserted that exposure to Agent Orange is 
related to the fainting spells and/or hot flashes.  
Transcript at 7 (2004).  The Board concludes that the matter 
of service connection for a disability related to exposure to 
Agent Orange is inextricably intertwined with the matter of 
an service connection for a chronic disability manifested by 
fainting spells and hot flashes.  

Accordingly, the case is REMANDED for the following action:

The AOJ should return the claims file to 
the VA examiner who performed the May 2005 
VA examination, if available, otherwise, 
another VA examiner.  The examiner should 
respond to the following:  Does the 
veteran have a chronic disability 
manifested by fainting spells and/or hot 
flashes?  If so, is it at least as likely 
as not that the identified disorder is 
related to service?  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


